Exhibit 10

 

AMENDMENT TO

EMPLOYMENT, CONSULTING AND GENERAL RELEASE AGREEMENT

 

This Amendment to Employment, Consulting and General Release Agreement (the
“Amendment”) is entered into by and between United States Cellular Corporation
(the “Company”) and Jay M. Ellison (the “Executive”).

 

WHEREAS, the Executive’s employment with the Company as its Executive Vice
President and Chief Operating Officer ceased on December 31, 2009 (the
“Separation Date”);

 

WHEREAS, on November 3, 2009, the Company and the Executive entered into an
Employment, Consulting and General Release Agreement (the “Agreement”) pursuant
to which the Executive agreed to provide specified services for the Company as a
nonemployee, independent contractor during the period commencing on January 1,
2010 and ending on March 31, 2010 (the “Consulting Period”);

 

WHEREAS, the Agreement contemplates that the Executive will devote to the
Company approximately 25% to 35% of his available work time during the
Consulting Period in fulfillment of such consulting services;

 

WHEREAS, subsequent to the Separation Date, the Company experienced an
unanticipated vacancy in the role of “Lead Vendor Negotiator” with respect to
the Company’s procurement of a new Business Support System and Operational
Support System for its wireless business (the “B/OSS Vendor Selection Program”);

 

WHEREAS, in light of the Executive’s knowledge of the Company’s business and
proven negotiation skills in similar transactions, the Company desires that the
Executive, as a component of his service to the Company as a nonemployee,
independent contractor, serve as Lead Vendor Negotiator with respect to the
B/OSS Vendor Selection Program, and the Executive desires to serve in such
capacity; and

 

WHEREAS, the Company and the Executive desire to amend the Agreement to reflect
the Executive’s service as Lead Vendor Negotiator with respect to the B/OSS
Vendor Selection Program and to increase accordingly the Executive’s anticipated
level of services to the Company during the Consulting Period and the
compensation paid to the Executive by the Company for his consulting services.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and for other good and valuable consideration, the adequacy and
receipt of which the parties expressly acknowledge, the Company and the
Executive agree that the Agreement hereby shall be amended, effective as of
February 1, 2010, as follows:

 

1.                                       Paragraph 10 hereby is amended in its
entirety to read as follows:

 


10.                               CONSULTING.

 

(a)                                  General Services.  From January 1, 2010
until March 31, 2010 (the “Consulting Period”), the Executive shall perform the
following specialized services for the Company as a nonemployee, independent
contractor:

 

(i)                                     he will attend the Company annual talent
review meeting currently scheduled for January 24 to 27, 2010;

 

(ii)                                  he will complete all performance reviews
for direct reports and submit them to the Senior Vice President of Human
Resources;

 

(iii)                               he will meet with and/or speak with the
Executive Vice President — Operations and provide him with an in-depth
understanding of the Company’s business operations;

 

(iv)                              he will meet with and/or speak with the
Executive Vice President — Operations and provide him with an in-depth
understanding of the Company’s current long-term strategy plan; and

 

(v)                                 he will perform such other duties as
reasonably may be authorized or directed by the President.

 

It is expected and agreed that the services specified in this Paragraph
10(a) will require the Executive to devote to the Company approximately 25% to
35% of his available work time during the Consulting Period.

 

(b)                                  B/OSS Vendor Selection Program Services. 
From February 1, 2010 until negotiations with respect to the Company’s
procurement of a new Business Support System and Operational Support System for
its wireless business (the “B/OSS Vendor Selection Program”) have been completed
(or until such earlier time determined by the Executive Vice President —
Operations of the Company and communicated to the Executive in writing), the
Executive shall serve as Lead Vendor Negotiator with respect to the B/OSS Vendor
Selection Program (the “Lead Vendor Negotiator”).  In his role as Lead Vendor
Negotiator, the Executive shall perform the following specialized services for
the Company as a nonemployee, independent contractor:

 

--------------------------------------------------------------------------------


 

(i)                                     he will share experiences and current
environment information to develop the Company’s ideal position and requirements
with respect to each vendor;

 

(ii)                                  he will review and analyze all
vendor-provided proposals and supporting documentation;

 

(iii)                               he will collaborate with the Company and
NPI, the Company’s spend management partner, on desired negotiation strategies
and approaches;

 

(iv)                              he will meet weekly with the Company’s vendor
management team to review the status of statements of work from vendors and
their systems integrators;

 

(v)                                 he will participate in and lead high-level
negotiations with vendors and their systems integrators;

 

(vi)                              he will oversee the procurement process,
ensure that it is sound and effective and provide constructive feedback to team
members as necessary;

 

(vii)                           he will provide guidance to the Company’s
executive team with respect to the procurement process;

 

(viii)                        he will provide security and continuity to the
Company’s vendor management team; and

 

(ix)                                he will perform such other duties with
respect to the B/OSS Vendor Selection Program as reasonably may be authorized or
directed by the Executive Vice President — Operations of the Company.

 

The Company and the Executive agree that, except with advance approval of the
Executive Vice President — Operations of the Company, the Executive shall devote
no more than twenty (20) hours per week to his role as Lead Vendor Negotiator,
and that the Executive’s services as Lead Vendor Negotiator shall be in addition
to the general consulting services to be performed by the Executive pursuant to
Paragraph 10(a).  The Executive shall perform his services as Lead Vendor
Negotiator at such location as the Executive Vice President — Operations of the
Company shall direct from time to time.

 

The Executive shall submit to the Company, at the time and in a form acceptable
to the Company, a description of the services performed by the Executive in his
role as Lead Vendor Negotiator and the time incurred by the Executive in
performing such services.

 

The Executive understands and agrees that he shall not have the authority to
execute any agreement on behalf of, or otherwise bind, the Company, in his role
as Lead Vendor Negotiator or in connection with the other consulting services
provided by the Executive to the Company.

 

(c)                                  Payment for Services.  On July 1, 2010, the
Executive will be paid the following:

 

(i)                                     $72,700 for the consulting services
specified in Paragraph 10(a);

 

(ii)                                  a one-time payment of $5,000 as the sole
reimbursement for any and all miscellaneous business expenses incurred while
providing the consulting services specified in Paragraph 10(a), such as
telephone, internet and postage, but excluding any travel expenses which shall
be separately reimbursed in accordance with the Company’s expense policies; and

 

(iii)                               a lump sum amount for the consulting
services specified in Paragraph 10(b) at the rate of $250.00 per hour.

 

In addition, the Executive shall be reimbursed, in accordance with the Company’s
expense policies, for business expenses, including travel expenses but excluding
expenses related to telephone, internet and postage, reasonably incurred by the
Executive while providing the consulting services specified in Paragraph 10(b).

 

The Executive acknowledges and agrees that he is solely responsible for any
federal and state income taxes and social security taxes due in connection with
payments by the Company to the Executive for consulting services. The
compensation set forth in this Paragraph 10(c) shall be the sole compensation
paid to the Executive for the consulting services provided by the Executive.

 

2.                                       Paragraph 11(f) hereby is amended to
replace the phrase “the consulting payments specified in Paragraph 10(b)” set
forth therein with the phrase “the consulting payments specified in Paragraph
10(c)”.

 

--------------------------------------------------------------------------------


 

3.                                       The first sentence of Paragraph 14
hereby is amended to replace the phrase “during his employment” set forth
therein with the phrase “during his employment or the Consulting Period”.

 

4.                                       The third sentence of Paragraph 14
hereby is amended to replace the phrase “actual lost wages” set forth therein
with the phrase “lost wages at the rate of $250.00 per hour”.


 


FURTHER RESOLVED, THAT EXCEPT AS AMENDED HEREIN, ALL OF THE TERMS OF THE
AGREEMENT REMAIN IN FULL FORCE AND EFFECT AND HEREBY ARE REAFFIRMED.

 

THE EXECUTIVE AND THE COMPANY EXPRESSLY STATE THAT THEY HAVE READ THIS AMENDMENT
TO EMPLOYMENT, CONSULTING AND GENERAL RELEASE AGREEMENT, THAT THEY UNDERSTAND
ITS TERMS, AND THAT THEY HAVE ENTERED INTO IT VOLUNTARILY AND INTEND TO BE BOUND
THEREBY.

 

 

JAY M. ELLISON

UNITED STATES CELLULAR CORPORATION

 

 

By:

 

 

By:

 

 

Jay M. Ellison

  Its:

 

President and CEO

 

 

 

 

Dated:    January      , 2010

  Dated:

 January      , 2010

 

--------------------------------------------------------------------------------